The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “outermost sidewalls of the dielectric material at the first side are separated by a larger distance than the outermost sidewalls of the dielectric material at the second side”, as recited in claim 22, is unclear from which element said outermost sidewalls are separated.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13, 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (8,421,238).
Regarding claim 9, Inagaki teaches in figures 1 and 7 and related text a semiconductor device comprising:
	a first structure (the top part of layer 203 and 301) the first structure comprising a first substrate 203, one or more dielectric layers (the top part of layer 203) and a conductive element (202, 204 or the impurity region of element 202, as taught by Inagaki) in the one or more dielectric layers; 
a second structure 100, 101 bonded to the first structure by a bond layers (the bottom part of layer 203 and/or gate dielectric of transistor 202, as taught by Inagaki), the second structure comprising a second substrate 100, the second substrate having a first side and a second side, the second side being opposite the first side, wherein the first side (top) of the second substrate is closer to the first substrate than the second side; 
a dielectric material 104, 501 extending from the first side (top) of the second substrate 100 to the second side (bottom) of the second substrate 100 wherein the dielectric material 104, 501 tapers from the first side (top) of the second substrate 100 to the second side (bottom) of the second substrate 100; and 
a conductor 105, 502, 503 extending through the dielectric material 104, 501 and the bond layers (the bottom part of layer 203 and/or gate dielectric of transistor 202, as taught by Inagaki) to physically contact the conductive element (202, 204 or the impurity region of element 202, as taught by Inagaki),
wherein the conductor 105, 502, 503 tapers from the second side (bottom) of the second substrate 100 to the conductive element.

Inagaki does not explicitly state using oxide bond layers and wherein the conductor physically contact the conductive element.
Inagaki teaches in related text that “A plug (not shown) and an interconnect 204 are formed in the interlayer insulating film 203”.  Therefore, it is understood that conductor 105, 502, 503 physically contact the conductive element 204.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the bond layers in Inagaki’s device of oxide and to physically connect said bond layers to the conductive element, in order to simplify the processing steps of making the device and in order to be able to operate the device by providing electrical connections between the conductive via hole and the transistors in the device, respectively.

Regarding claims 10-11, Inagaki teaches in figures 1 and 7 and related text a dielectric layer 104 over the second side of the second substrate 100 (at least part thereof) and wherein the dielectric layer extends into the second substrate 100.

Regarding claim 12, Inagaki teaches in figures 1 and 7 and related text that the conductor extends over and along the second side of the second substrate (at least part thereof). 

Regarding claim 13, Inagaki teaches in figures 1 and 7 and related text an external connector 402 mounted on the conductor.

Regarding claim 16, Inagaki teaches in figures 1 and 7 and related text a semiconductor device comprising: 
a first structure 203, 301 the first structure comprising a first substrate 203, one or more dielectric layers 203 and a conductive element 204 in the one or more dielectric layers; 
a second structure 100, 101 bonded to the first structure at a bonding interface, the conductive element 204 of the first structure being spaced from the bonding interface, the second structure comprising a second substrate 100, the second substrate 100 having a first surface and a second surface, wherein the first surface (top) of the second substrate 100 is interposed between the second surface (bottom) of the second substrate 100 and the first substrate 203; 
a conductor 105, 502, 503 extending from the second surface of the second substrate 100 to contact the conductive element 202 of the first structure; and 
a first dielectric material 104, 501 interposed between the conductor 105, 502, 503 and the second substrate 100, 
wherein the first dielectric material separates the conductor from the second substrate by a greater distance at a first plane than at a second, the first plane being at the first surface of the second substrate and the second plane being at the second surface of the second substrate, 
wherein outermost sidewalls of the conductor at the first plane are separated by a smaller distance than the outermost sidewalls of the conductor at the second plane.

Inagaki does not explicitly state that conductor 105, 502, 503 physically contacting the conductive element 204.
Inagaki teaches in related text that “A plug (not shown) and an interconnect 204 are formed in the interlayer insulating film 203”.  Therefore, it is understood that conductor 105, 502, 503 physically contact the conductive element 204.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to physically connect said conductor to the conductive element in Inagaki’s device in order to simplify the processing steps of making the device by providing direct electrical connections between the conductive via hole and the conductive element.

Regarding claim 17, Inagaki teaches in figures 1 and 7 and related text that the conductor 105, 502, 503 extends from a first sidewall of the first dielectric material 104, 501 to a second sidewall of the first dielectric material at the second side of the second substrate.

Regarding claim 22, Inagaki teaches in figures 1 and 7 and related text that outermost sidewalls of the dielectric material 501 at the first side are separated by a larger distance than the outermost sidewalls of the dielectric material 104 at the second side.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (8,421,238) in view of Akram et al. (6,013,948).
Regarding claim 18, Inagaki teaches in figures 1 and 7 and related text substantially the entire claimed structure, as applied to the claims above, except forming a second dielectric material, wherein the conductor is interposed between the first dielectric material and the second dielectric material along an axis parallel to the first side of the second substrate.  
Akram et al. teach in figure 4 and related text a second dielectric material 42 (see figure 1), wherein the conductor is interposed between the first dielectric material and the second dielectric material along an axis parallel to the first side of the second substrate.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a second dielectric material, wherein the conductor is interposed between the first dielectric material and the second dielectric material along an axis parallel to the first side of the second substrate, as taught by Akram et al., in Inagaki’s device, in order to provide better protection to the external connector. 

Regarding claim 19, Inagaki teaches in figures 1 and 7 and related text that the conductor extends over the second side of the second substrate.

Regarding claim 20, the combined device includes the second dielectric material extends along end sidewalls of the conductor (see figure 4 of Akram et al.).


Allowable Subject Matter
Claim(s) 1-3, 6-7 and 21 are allowed.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection due to the assignment of new numerals to the claimed elements and the allowance of claims 1-3, 6-7 and 21.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







O.N.								/ORI NADAV/
6/3/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800